—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 15, 1995 (People v Harris, 215 AD2d 586), affirming two judgments of the Supreme Court, Queens County, both rendered August 19, 1993.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Copertino, Altman and Goldstein, JJ., concur.